At the entrance of the new and untried way opened by the code for the ascertainment of truth, and the application of the rules of law and equity to the contested claims of parties, a conspicuous guide board has been erected by the legislature. There is written upon it, this marked direction, "Thedistinction between legal and equitable "remedies shall nolonger continue, and a uniform course of proceeding "in allcases, shall be established." The further directions on the way are designed to, and generally do, accord with this one. Although it is no where in the code said in terms, that if there is a defence in equity to an action brought to enforce a strict legal right, that defence shall be interposed by the answer yet the whole spirit of the provision, regulating that branch of practice, speaks that language. It is, therefore, my opinion that the equitable defence of the appellant, set forth in his complaint to the action of covenant commenced by the respondent against him, should have been presented in his answer to that action, so that the whole controversy between the parties arising from the same cause, viz: the purchase and sale of the farm mentioned in the complaint might have been disposed of in one suit. It follows from these views that the subject of the present action is necessarily involved in the previous suit pending between the same parties, and that the second ground of demurrer is well taken.
The appellant contends that the respondent cannot set up the pendency of the former action on demurrer, because it is not one of the causes of demurrer allowed by the code. In this he is mistaken.
Conceding for the purpose of this opinion, that a demurrer cannot be interposed in any cases except those stated in the code, (a proposition to which I am by no means prepared at present to assent,) the third case mentioned in the code in which a defendant may demur is, where "there is another *Page 364 
"action pending between the same parties for the same "cause."
I understand it to be a clear and well established rule, that a plea of the pendency of another action between the same parties for the same cause, stands on the same principles and is sustained by the same proofs as a plea in bar of a former recovery, where the second suit is commenced after a recovery in the first. The two pleas perform the same office, and the only difference between them is, that one is interposed while the first action is still pending, and the other after it is determined. Under the former, the second suit is abated; under the latter, it is decided for the defendant. In the present case, the grounds, object and pendency of the first action, are fully set forth in the complaint, and also the grounds and object of the second or present action. It thus distinctly appears on the complaint, that to the first action, which was on the covenant in the deed, the appellant had a valid equitable defence resting on a mistake in the same deed, and which mistake is the subject matter of the present action. The respondent's course was clear. There being no additional facts necessary to his defence, an answer setting up the pendency of the former action was unnecessary and inappropriate, and a demurrer the appropriate remedy.
The question then arises, whether a matter which the parties might have litigated and have had decided in the first action, can be the subject of a second one. This question has been definitively settled, not only in our own courts, but in those of England and several states of our Union. The rule is laid down by Radcliff, J. in the great case of Le Guen v. Gouverneur Kemble, (1 John. Cases, 491, Shepherd's Ed.) as follows — a recovery "is not only final as to the matter actually "determined, but as to every other matter which the "parties might litigate in the cause, and which they might "have had decided." Mr. Shepherd, in a full and learned note to this case, says, in reference to the principle just quoted: — "The general principle here stated has become *Page 365 
"firmly fixed in the jurisprudence of the country." He refers to numerous decisions by our own courts, the English courts and the courts of several of our sister states, which fully sustain the principle and show a great variety of instances of its application.
In this case the second ground of demurrer, instead of being stated in the true and simple language of the code, viz.: — "Another action pending between the same parties for the "same cause," is stated in the language of the principle on which it rests, and is as follows: — "The facts and matters "stated in the amended complaint, belong to and are embraced "in the action pending at the commencement of this "suit, and set forth in the said complaint between this defendant "as plaintiff, and this plaintiff as defendant therein, and are "not a proper subject matter of another suit while that is "pending." This is obviously nothing more in substance and effect than the cause of demurrer allowed by the code.
My brethren who are of opinion that the judgment ought to be reversed, think that the complaint in this action prays for a reformation of the deed, and thus asks relief beyond a defence against the covenant. I do not so understand the prayer of the complaint. It is for a perpetual injunction against the further prosecution of the suit on the covenant, and that the deed "(if necessary,) may be reformed." By this, it appears to me, the appellant asks for a reformation of the deed only in case it is necessary to obtain a perpetual injunction against a further prosecution of the action on the covenant, or in other words, to give him protection against that covenant.
For these reasons I am of opinion that the demurrer should be allowed, and judgment rendered absolutely for the respondent, and that the judgment of the supreme court should be modified accordingly.
Judgment reversed. *Page 366